DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Both claims 6 and 9 restate the limitations of claim 1 and add nothing to further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11-13, 20, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jost et al. International Publication No. W/O 2017/157443 A1.
Regarding claims 1, 6 and 9, Jost discloses a system (Fig. 1, hearing assistance system), comprising: a first microphone (30-microphone arrangement) of a non-body carried device; and a processor (page 4, lines 3-7, “the table microphone unit may comprise not only one microphone but rather a plurality of microphones, wherein the audio signals captured by the microphones are supplied to the audio signal processing unit which processes the audio signals in such a manner that the output audio signal of the audio signal processing unit has an omnidirectional characteristic.”, and page 3, lines 27 and 28, “34-control unit for selecting one of the table microphone units as the presently active microphone unit”) configured to receive input based on sound captured by the first microphone and analyze the received input to: determine whether the sound captured by the first microphone is indicative of an attempted communication to a human (32-voice activity detector (VAD), which human is located in a structure where the microphone is located (Fig. 4, page 9, lines 18-25, “a typical use case of a hearing assistance system according to the invention is illustrated, wherein two table microphone units 10, 12 are placed on a table 60 around which a group of speakers 62, for example students in a class room, is sitting while another speaker 64, for example a teacher, wearing a personal microphone unit 14 may speak to the persons 62 sitting at the table 60. Some or all of the persons 62 at the table may use hearing system devices 20, 22. One of the microphone units 10, 12 and 14 is selected as the presently active microphone unit which is allowed to transmit its audio signals to the hearing systems devices 20, 22 via the wireless audio link 40.” And thereby indicates an attempted communication to a human); and upon a determination that the sound is indicative of an attempted communication to a human, evaluate the success and/or probability of success of that communication and/or effortfulness of the human to understand the communication (Page 6, lines 3-18, “According to one embodiment, the VAD 32 may be configured as an "Extended VAD" ("EVAD") which contains multiple VAD instances with different parameterization (while the VAD preferably is energy-based, also parameters other than energy thresholds may be used for voice activity detection, such as estimated pitch, probability distribution of energy, SNR, etc.), wherein the sum of the output of the VAD instances is representative of a confidence value of the voice activity detection, with the confidence value being the higher the higher the sum is, and wherein the confidence value is taken into account when selecting the active microphone; for example, such EVAD may contain three of the VAD instances. While a simple VAD provides a binary output ("1": "voice on" / "0": "voice off'), an EVAD allows to make finer decisions regarding voice activity. For example, while the value "0" stands for "voice off, an output value "1" may stand for "voice on, low confidence", a value "2" may stand for "voice on, medium confidence", and a value "3" may stand for "voice on, high confidence". … SNR estimation by the VAD as mentioned above may be used in conjunction with different thresholds for different VAD decisions.” Thereby, the VAD determination of the confidence level of the signal being the dominate signal provides a probability of success of that communication and of the human to understand the communication.)
             Regarding claim 3, Jost further discloses the first microphone is part of a smart device (Page 3, line 24 to page 4, line 7, “Each table microphone unit 10, 12 comprises a microphone 30 having an omnidirectional characteristic for capturing audio signals from a speaker's voice, an energy-based voice activity detector (VAD) 32 for detecting whether the respective microphone 30 presently captures audio signals from a speaker's voice, a control unit 34 for controlling operation of the respective microphone unit 10, 12, and a transmitter (typically a transceiver) 36 for transmitting the captured audio signals via a wireless audio link 40 to the hearing assistance devices 20, 22. Further, the microphone units 10, 12 may also include an audio signal processing unit (not shown in Fig. 1) for processing the audio signals captured by the microphone 30 prior to transmission of the audio signals via the wireless audio link 40. In such case, the table microphone unit may comprise not only one microphone but rather a plurality of microphones, wherein the audio signals captured by the microphones are supplied to the audio signal processing unit which processes the audio signals in such a manner that the output audio signal of the audio signal processing unit has an omnidirectional characteristic.” Thereby, the microphone unit meets the requirements of a “smart device” as defined in the applicant’s disclosure paragraphs 0034-0036).
             Regarding claims 11 and 31, Jost discloses a system (Fig. 1, hearing assistance system), comprising: a first microphone (30-microphone arrangement) of a non-body carried device; and a processor configured to receive data based on data captured by the first microphone (page 4, lines 3-7, “the table microphone unit may comprise not only one microphone but rather a plurality of microphones, wherein the audio signals captured by the microphones are supplied to the audio signal processing unit which processes the audio signals in such a manner that the output audio signal of the audio signal processing unit has an omnidirectional characteristic.”, and page 3, lines 27 and 28, “34-control unit for selecting one of the table microphone units as the presently active microphone unit”) and analyze the received input in real time (Fig. 2 and page 6, lines 20-23, “Fig. 2 is a flow diagram of an example of a decision process for selecting the presently active microphone unit 10, 12. Typically, the decision is updated each time a new audio frame is received by the microphone unit (step 100), which typically may happen every few msec. Thereby real time.) to identify a change to improve perception by a recipient of a hearing prosthesis (Fig. 2, page 6, lines 22-33, “In step 102 it is checked whether the VAD 32 of the presently active microphone unit detects voice activity, i.e. whether the energy in the audio signal is found to be above the energy threshold of the VAD 32. If the answer is "yes", the presently active microphone unit remains the presently active microphone unit, so that no changes are applied to the system. If, however, the answer is "no", i.e. if the VAD 32 of the presently active microphone unit does no longer detect voice activity, it is checked in step 104 whether the VAD 32 of another microphone unit presently detects voice activity. If the answer is "no", the presently active microphone unit remains the presently active microphone unit until the decision process starts again when a new audio frame is received in step 100. If, however, the answer is "yes", that one of the microphone units becomes the new active microphone unit in step 106, i.e. the ID of the presently active microphone unit is updated accordingly, and the decision process starts again when the next audio frame is received in step 100. In the example of Fig. 2 the same energy threshold is applied for both the decision 102 concerning the voice activity of the presently active microphone unit and in decision 104 concerning the voice activity of the other microphone unit(s). Thereby, the change identified is whether the active microphone should stay as is or should another microphone be selected as the active microphone all for the purpose of improved perception by the hearing device user.) Since an audio signal processing unit present is utilized to analyze the input of the table top microphones and a voice activity detector to determine whether a human voice is present, it is inherent that a non-transitory computer readable medium with code recorded thereon is necessarily utilized.
             Regarding claims 12 and 34, Jost further discloses the change is a change in an action of a party associated with the speech (A speaker speaks louder to shift the active microphone to said speaker) to improve speech perception by a recipient of a hearing prosthesis (page 7, lines 4-12, “different thresholds are applied in the decisions in steps 102a and 104a. In the example of Fig. 3, the threshold "Thr2" applied in the second decision in step 104a is higher than the threshold "Thr1" applied in the first decision in step 102a; i.e. the "hurdle" is higher for a "new" microphone unit to become the presently active microphone unit than is the "hurdle" for the presently active microphone unit to remain the presently active microphone unit. This means, that, for example, when using an EVAD, the required confidence value for deciding that there is voice activity is higher for the "new" microphone unit than for the presently active microphone unit. This may apply similarly for a VAD including SNR estimation.)
             Regarding claim 13, Jost further discloses the change is a change to a device that is part of the system (switching of the active microphone) to improve speech perception by a recipient of a hearing prosthesis.  
             Regarding claim 20, Jost further discloses the change is a change to an environment of the device (page 5, line 29- page 6, line 2, “ Preferably, the VAD 32 is configured to use an adaptive energy threshold which is variable as a function of a surrounding noise level as estimated by the VAD 32, wherein the energy threshold increases with increasing estimated surrounding noise level, and wherein voice activity is detected once the energy level measured by the VAD is above the energy threshold.” Thereby, the VAD reacts to different background noise level due to a change in the environment i.e., quiet to noisy.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. International Publication No. W/O 2017/157443 A1 (cited by applicant) in view of Larsen U.S. Patent No. 8,5714,241 B2 (cited by applicant).
             Regarding claim 4, Jost discloses a system further comprising a hearing assistance device worn by a user (Figs. 1, 4 and page 3, lines 18-23). Jost does not expressly disclose a second microphone, wherein the second microphone is a microphone of a hearing assistance device. However, the use of microphones in an ear worn hearing assistance device is well-known in the art. In a related field of endeavor, Larsen discloses left and right hearing devices comprising a microphone for capturing external sounds and a transceiver for wirelessly receiving inputs from external devices (Fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microphone on the ear worn hearing device as taught by Larsen in the system of Jost to capture sounds in the immediate area of the user.
             Regarding claim 5, the combination of Jost in view of Larsen discloses a system wherein the first microphone is one of a plurality of microphones of non-prosthesis devices located at different positions on a table. Larsen further discloses the first microphone is one of a plurality of microphones of non-prosthesis devices located at different spatial locations in a structure, which microphones are in signal communication with the processor (Fig. 1, the devices include a door bell, mobile phone, a television, a cordless phone, etc., all ow which are in wireless communication with the hearing device processor.
Allowable Subject Matter
Claims 8, 15, 17, 19, 32 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        22 October 2022